Exhibit 10.16

 

EPIRUS BIOPHARMACEUTICALS, INC.

AMENDED AND RESTATED

Non-Employee DIRECTOR COMPENSATION POLICY

 

Non-employee members of the board of directors (the “Board”) of EPIRUS
Biopharmaceuticals, Inc. (the “Company”) shall be eligible to receive cash and
equity compensation as set forth in this Amended and Restated Non-Employee
Director Compensation Policy (this “Policy”).  The cash and equity compensation
described in this Policy shall be paid or be made, as applicable, automatically
and without further action of the Board, to each member of the Board who is not
an employee of the Company or any parent or subsidiary of the Company (each, a
“Non-Employee Director”), who may be eligible to receive such cash or equity
compensation, unless such Non-Employee Director declines the receipt of such
cash or equity compensation by written notice to the Company.  This Policy shall
be effective as of the date of the annual meeting of the Company’s stockholders
(each such annual meeting, an “Annual Meeting”) that occurs in 2015 (the
“Effective Date”) and shall remain in effect until it is revised or rescinded by
further action of the Board.  This Policy may be amended, modified or terminated
by the Board at any time in its sole discretion and shall be reviewed by the
Board annually.  The terms and conditions of this Policy shall supersede the
Non-Employee Director Compensation Policy adopted by the Company on July 15,
2014 and any other prior cash and/or equity compensation arrangements for
service as a member of the Board between the Company and any of its Non-Employee
Directors and between any subsidiary of the Company and any of its non-employee
directors. 

1.           Cash Compensation. 

(a)          Annual Board Retainers. 

(i)          Chairman.  The Chairman of the Board shall receive an annual
retainer of $60,000 for service on the Board. 

(ii)         All Other Non-Employee Directors.  Each Non-Employee Director other
than the Chairman shall receive an annual retainer of $40,000 for service on the
Board.

(b)          Annual Committee Retainers. 

(i)          Audit Committee.   A Non-Employee Director serving as Chairperson
of the Audit Committee shall receive an additional annual retainer of
$15,000 for such service.    A Non-Employee Director serving as a member of the
Audit Committee (other than the Chairperson) shall receive an additional annual
retainer of $7,500 for such service.

(ii)         Compensation Committee.  A Non-Employee Director serving as
Chairperson of the Compensation Committee shall receive an additional annual
retainer of $10,000 for such service.    A Non-Employee Director serving as a
member of the Compensation Committee (other than the Chairperson) shall receive
an additional annual retainer of $5,000 for such service.

(iii)        Corporate Governance and Nominating Committee.   A Non-Employee
Director serving as Chairperson of the Corporate Governance and Nominating
Committee shall receive an additional annual retainer of $7,500 for such
service.  A Non-Employee Director serving as a member of the Corporate
Governance and Nominating Committee (other than the Chairperson) shall receive
an additional annual retainer of $3,500 for such service.

(c)          Payment of Retainers.  The annual retainers described in Sections
1(a) and 1(b) shall be earned on a quarterly basis based on a calendar quarter
and shall be paid by the Company in

 





1

--------------------------------------------------------------------------------

 



arrears not later than the fifteenth day following the end of each calendar
quarter.  In the event a Non-Employee Director does not serve as a Non-Employee
Director, or in the applicable positions described in Section 1(b), for an
entire calendar quarter, such Non-Employee Director shall receive a prorated
portion of the retainer(s) otherwise payable to such Non-Employee Director for
such calendar quarter pursuant to Section 1(b), with such prorated portion
determined by multiplying such otherwise payable retainer(s) by a fraction, the
numerator of which is the number of days during which the Non-Employee Director
serves as a Non-Employee Director or in the applicable positions described in
Section 1(b) during the applicable calendar quarter and the denominator of which
is the number of days in the applicable calendar quarter.

 

2.           Equity Compensation.  Non-Employee Directors shall be granted the
equity awards described below.  The awards described below shall be granted
under and shall be subject to the terms and provisions of the Company’s Amended
and Restated 2004 Incentive Plan or any other applicable Company equity
incentive plan then-maintained by the Company (the “Equity Plan”) and shall be
granted subject to the execution and delivery of award agreements, including
attached exhibits, in substantially the forms previously approved by the Board.
All applicable terms of the Equity Plan apply to this Policy as if fully set
forth herein, and all grants of stock options hereby are subject in all respects
to the terms of the Equity Plan.    All stock options granted under this Policy
shall be nonstatutory stock options, with an exercise price per share equal to
100% of the fair market value (as defined in the Equity Plan) of the underlying
common stock of the Company on the date of grant, and a term of ten years from
the date of grant (subject to earlier termination in connection with a
termination of service as provided in the Equity Plan and the applicable award
agreement).

(a)          Annual Awards.  A Non-Employee Director who (i) serves on the Board
as of the date of any Annual Meeting (including the Effective Date) and (ii)
will continue to serve as a Non-Employee Director immediately following the date
of such Annual Meeting, shall be automatically granted, on the day immediately
following the date of such Annual Meeting, a stock option to purchase 9,000
shares of the Company’s common stock  (with the number of stock options subject
to adjustment as provided in the Equity Plan in each case).  The awards
described in this Section 2(a) shall be referred to as the  “Annual Awards.”  A
Non-Employee Director elected for the first time to the Board on the date of an
Annual Meeting shall receive only an Initial Award in connection with such
election, and shall not receive any Annual Award on the day immediately
following the date of such Annual Meeting.

(b)          Initial Awards. Except as otherwise determined by the Board, each
Non-Employee Director who is initially elected or appointed to the Board after
the Effective Date on any date other than an Annual Grant Date shall be
automatically granted, on the date of such Non-Employee Director’s initial
election or appointment (such Non-Employee Director’s “Start Date”),  a stock
option to purchase 14,000 shares of the Company’s common stock (with the number
of stock options subject to adjustment as provided in the Equity Plan in each
case).  The awards described in this Section 2(b) shall be referred to as
“Initial Awards.”  No Non-Employee Director shall be granted more than one
Initial Award.

(c)          Termination of Service of Employee Directors.  Members of the Board
who are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their service with the Company and any parent or
subsidiary of the Company and remain on the Board shall  not receive an Initial
Award pursuant to Section 2(c) above, but to the extent that they are otherwise
eligible, shall be eligible to receive, after termination from service with the
Company and any parent or subsidiary of the Company, Annual Awards as described
in Section 2(b) above.

(d)          Vesting of Awards Granted to Non-Employee Directors.  Vesting of
the equity awards to Non-Employee Directors shall be as follows:  (i) Initial
Awards shall vest and become exercisable over a three-year period in equal
monthly installments, and (ii) Annual Awards shall vest and

 





2

--------------------------------------------------------------------------------

 



become exercisable over a one-year period in equal quarterly installments.    No
portion of an Annual Award or Initial Award that is unvested or unexercisable at
the time of a Non-Employee Director’s termination of service on the Board shall
become vested and exercisable thereafter.  All of a Non-Employee Director’s
Annual Awards and Initial Awards shall vest in full immediately prior to the
occurrence of a Covered Transaction (as defined in the Equity Plan), to the
extent outstanding at such time.  

3.           Business Expense Reimbursement.  Each Non-Employee Director shall
be entitled to reimbursement of such Director’s reasonable business expenses
incurred on behalf of the Company, upon presentation of documentation acceptable
to the Board.

 

* * * * *

3

--------------------------------------------------------------------------------